DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims.
Priority
This application is a continuation of application number 16/904953 which claims foreign priority benefits from KR1020190073293 filed on 06/20/2019 in Korea. The priority documents were electronically retrieved on 04/21/2022. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2022 is considered and attached. 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1, 12, Huh et al., (US-20150220191-A1, hereinafter as, Huh) discloses an electronic apparatus, comprising: a display unit comprising a base substrate, and pixels disposed on the base substrate (fig. 1, display unit 10, comprising a base substrate 100, fig.2, pixels PX, fig.1); and an input-sensing unit (para 0034, touch electrode layer on display panel 10), comprising: first sensing electrodes (fig. 3, row electrodes 420); second sensing electrodes electrically insulated from the first sensing electrodes (column electrodes 410 which are insulated from 420, figs. 3-4); first sensing lines (fig. 3, lines 421) respectively connected to the first sensing electrodes (connected to row electrodes 410, fig.3); second sensing lines (fig.3, lines 412) respectively connected to first ends of the second sensing electrodes (connected to a first ends of the column electrodes 420 near pad portion 450/bottom side); third sensing lines respectively connected to second ends of the second sensing electrodes (figs.3-4, lines 411 at upper side of the PA are connected to the second ends of the column electrodes 420), the second ends opposing the first ends (the first ends and second are opposite, fig.3); and bridge patterns (bridge 413a, fig.4) respectively connecting the second sensing lines to the third sensing lines (connect column electrodes 410 and are thus connected to the third sensing lines- the lines 411 at upper portion of the PA), each of the bridge patterns comprises a transparent conductive oxide (para 0066, at least one of the first touch electrode 410 and the second touch electrode 420 may be formed of or include transparent conductive oxide (TCO), such as indium tin oxide (ITO) and indium zinc oxide (IZO). The material of the second connection 423 and the island 413b may be the same). 
Huh does not disclose wherein: in a plan view, the bridge patterns are spaced apart from the first sensing electrodes and the second sensing electrodes, a distance between each of the third sensing lines and an adjacent second sensing line closest thereto is greater than or equal to 10 μm. 
Chen et al., (US-20150009427-A1, hereinafter as, Chen) discloses wherein: in a plan view, the bridge patterns are spaced apart from the first sensing electrodes and the second sensing electrodes (fig. 2A-2B the bridge pattern design shown by label 234 which is closer to a first end of the electrode than to a second end of the electrode. Additionally, the bridge pattern can be used to connect a vertical set of electrodes or a horizontal set of electrodes depending on the design and can be used by and is obvious to one of ordinary skill in the art, before the effective filing of the invention). 
Huh as modified by Chen does not disclose “a distance between each of the third sensing lines and an adjacent second sensing line closest thereto is greater than or equal to 10 μm.”
Accordingly, the independent claims 1, 12 are allowed. The dependent claims 2-11 are also allowed based on their dependencies from the independent claim 1. The dependent claims 13-19 are also allowed based on their dependencies from the independent claim 12. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627